Hill, C. J.
A suit "on account was brought in a justice’s court by a. partnership, and a judgment was rendered by the justice in favor of the partnership for a part of the account. Held,'that an appeal from this-judgment to a jury in the said court, entered by one of the partners in. his individual name, with an appeal bond executed in the name of the appellant partner, should have been dismissed. Section 4460, and not section 4461, of the Civil Code is applicable to the facts of this ease.

Judgment affirmed.